       Case 2:18-cv-02010-CKD Document 56 Filed 02/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMOND NEWSOM,                                   No. 2:18-cv-2010 CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   STEPHEN SHAW, et al.,
15                      Defendants.
16

17          Defendants’ motion for summary judgment is pending before the court. Plaintiff has not

18   opposed the motion. Good cause appearing, IT IS HEREBY ORDERED that within thirty days

19   of the date of this order, plaintiff shall file an opposition to the motion for summary judgment or a

20   statement of non-opposition. Failure to comply with this order will result in dismissal of this

21   action pursuant to Federal Rule of Civil Procedure 41(b).

22   Dated: February 10, 2021
                                                      _____________________________________
23
                                                      CAROLYN K. DELANEY
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27   1
     news2010.46osc
28
